NUMBER 13-19-00249-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MANUEL J. MONTEMAYOR,                                                         Appellant,

                                                v.

TEXAS DEPARTMENT OF INSURANCE,                                                 Appellee.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                Memorandum Opinion by Justice Silva

       Following an adverse administrative action, appellant, Manuel J. Montemayor, filed

an appeal in the 444th District Court of Cameron County. Appellee, the Texas Department

of Insurance (TDI), filed a plea to the jurisdiction. The trial court dismissed Montemayor’s

suit for want of jurisdiction on January 18, 2018. On August 3, 2018, Montemayor filed a
petition for bill of review seeking to set aside the dismissal and reinstate the appeal of the

administrative action. The trial court dismissed the petition for bill of review for want of

jurisdiction but did so by signing an order from the original suit. The court then signed an

order granting TDI’s plea to the jurisdiction nunc pro tunc, correcting the cause number

and name of motion signed. By two issues which we reorganize, Montemayor asserts the

trial court committed reversible error by: (1) granting TDI’s plea to the jurisdiction when

the appropriate remedy was to transfer venue; and (2) granting TDI’s motion for order

nunc pro tunc without a hearing. We affirm.

                                 I.       B ACKGROUND

       TDI initiated an administrative action against Montemayor, resulting in his losing

his appointment as a Qualified Wind Inspector in August 2009. Montemayor subsequently

filed an appeal of the administrative action in the 444th District Court of Cameron County,

naming TDI as the defendant (2009 suit). In response, TDI filed a plea to the jurisdiction,

asserting that Texas Insurance Code § 36.202(b)’s requirement that the action be filed in

Travis County is jurisdictional. See TEX. INS. CODE ANN. § 36.202(b). TDI asserted that

because the statute implicates sovereign immunity, filing in Travis County is a statutory

prerequisite, and therefore, a jurisdictional requirement under Texas Government Code

§ 311.034. See TEX. GOV’T CODE ANN. § 311.034 (“Statutory prerequisites to suit,

including the provision of notice, are jurisdictional requirements in all suits against a

governmental entity.”). The trial court ultimately granted TDI’s plea to the jurisdiction by

an order signed on January 22, 2018.




                                              2
        On August 3, 2018, Montemayor filed a pro se petition for bill of review 1 in the

444th District Court of Cameron County, seeking to reinstate the 2009 suit. Montemayor

alleged that “[he] did not receive notice of the hearing or trial held on January 28, 2018[,]

and trial on January 29, 2018, after which the [c]ourt rendered a default judgment against

[him].” Additionally, Montemayor’s petition for bill of review sought de novo review of TDI’s

administrative ruling, alleged a violation of his due process rights, and sought

compensatory and exemplary damages for defamation and loss of earning capacity.

        TDI filed an original answer, plea to the jurisdiction, and motion to dismiss the

petition for bill of review under Texas Rule of Civil Procedure 91a. See TEX. R. CIV. P.

91a. TDI’s plea to the jurisdiction was directed at Montemayor’s defamation and loss of

earning capacity claims. TDI’s motion to dismiss under Rule 91a was directed at

Montemayor’s petition for bill of review, asserting that there was no hearing held on

January 28 or 29, that Montemayor received notice of the plea to the jurisdiction through

his attorney of record, and that Montemayor or his counsel failed to appear for seven

separate hearings related to the plea to the jurisdiction in the 2009 case. TDI also pointed

out that the trial court’s judgment was not a default judgment.

        On January 23, 2019, the trial court signed an order granting TDI’s plea to the

jurisdiction, dismissing Montemayor’s petition for bill of review in its entirety, without a

hearing. 2 The order was identical to the dismissal order signed in the 2009 suit—including



        1 A bill of review is an equitable action used to set aside a judgment which is no longer appealable
or subject to challenge by a motion for new trial. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex.
2003).

        2 Although the trial court noted in its findings of fact that TDI’s plea to the jurisdiction was granted

without a hearing, Montemayor filed a motion for continuance on January 22, 2019, requesting the court
continue the hearing set for January 23, 2019. The trial court did not rule on Montemayor’s motion.


                                                       3
the same purported date of entry January 22, 2018, except the 2009 cause number was

scratched out and replaced with the bill of review cause number. 3

        On March 12, 2019, TDI filed a motion for order nunc pro tunc, requesting that the

trial court correct the order by using the correct cause number, date of entry, and name

of the motion that was granted; TDI asserted all errors were clerical rather than judicial.

On March 13, 2019, the trial court signed an order nunc pro tunc granting TDI’s plea to

the jurisdiction and reaffirming that the case was dismissed in its entirety for lack of

jurisdiction.

        On March 21, 2019, Montemayor filed a motion to set aside the order nunc pro

tunc, asserting that Texas Rule of Civil Procedure 316 requires a hearing before the court

can grant the motion, the corrections were judicial rather than clerical, and the court never

signed or never provided notice of the January 23, 2019 order granting TDI’s plea to the

jurisdiction. No order on Montemayor’s motion appears in the record. Montemayor filed a

request for findings of fact and conclusions of law on March 27. He filed a supplement to

his motion to set aside the order nunc pro tunc as well as a notice of past due findings of

fact and conclusions of law on April 17. Montemayor’s notice of appeal was filed on May

21, 2019.

        On January 13, 2021, we abated this case because the January 23, 2019 order

did not appear in the clerk’s record and we directed the trial court to issue findings of fact

and conclusions of law regarding whether the January 23, 2019 order was signed, the

date on which it was entered, and whether notice was sent to the parties. The trial court

confirmed that it granted TDI’s plea to the jurisdiction by written order on January 23,


        3 This order did not originally appear in the clerk’s record, except as an attachment to TDI’s motion
for order nunc pro tunc to correct the mistakes in the judgment.

                                                     4
2019, that it directed the clerk to provide notice of the order to the parties, and that copies

of the order were provided to the parties. The appeal was reinstated on February 25,

2021. No party has challenged the findings of fact or conclusions of law issued by the trial

court.

         The trial court’s findings of fact indicate the following:

         1. I[,] Judge Noe Gonzalez[,] am sitting by assignment as a visiting Judge
            presiding over this case and was the judge presiding over the Texas
            Department of Insurance’s Plea to the Jurisdiction considered, without a
            hearing, on January 23, 2019.

         2. After considering what was filed of record [sic], the Court granted the
            Texas Department of Insurance’s Plea to the Jurisdiction.

         3. The original order granting Texas Department of Insurance's Plea to the
            Jurisdiction was signed on January 23, 2019.

         4. The court directed the clerk to enter the order granting the Plea to the
            Jurisdiction on the date signed.

         5. The court directed the clerk to provide notice to the parties of the original
            order granting the plea to the jurisdiction signed by the court.

         6. An order granting the plea to the jurisdiction was provided to the parties.

         7. On March 12, 2019[,] the Texas Department of Insurance filed a motion
            seeking an order nunc pro tunc, alerting the Court to discrepancies in
            the order granting the plea to the jurisdiction that was provided to the
            parties.

         8. The court found that the case number that it wrote in at the top of the
            order was correct but the title on the order was incorrect and the date
            signed was incorrect. The court found these were mistakes by the court.

         9. On March 13, 2019, the [c]ourt signed an Order Granting Defendant's
            Plea to the Jurisdiction Nunc Pro Tunc correcting the mistakes made on
            the original order. The order signed on March 13, 2019 reflects the ruling
            of the Court granting the plea to the jurisdiction made on January 23,
            2019.




                                                 5
                          II.       A PPELLATE J URISDICTION

       By his first issue, Montemayor asserts the trial court erred by granting TDI’s plea

to the jurisdiction nunc pro tunc, as opposed to transferring venue. However, as discussed

infra, we lack jurisdiction to consider this complaint.

A.     Applicable Law

       An appellate court has “an obligation to examine [its] jurisdiction any time it is in

doubt . . . .” Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020). “The filing

of a notice of appeal by any party invokes the appellate court’s jurisdiction over all parties

to the trial court’s judgment or order appealed from.” TEX. R. APP. P. 25.1. Ordinarily, a

notice of appeal must be filed within thirty days after the judgment is signed. Id. R. 26.1.

The appellate court may extend the deadline to file the notice of appeal by fifteen days if

the party files the notice of appeal in trial court and a motion with the appellate court that

complies with Rule 10.5(b). Id. R. 26.3; see also id. R. 10.5(b). An appellate court has no

jurisdiction to consider an appeal absent a timely notice of appeal. In re L.G., 517 S.W.3d
275, 277 (Tex. App.—San Antonio 2017, pet. denied) (per curiam) (citing Wilkins v.

Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005)); see also Rivera v.

McCaskill, No. 13-19-00380-CV, 2019 WL 4309586, *1 (Tex. App.—Corpus Christi–

Edinburg Sept. 12, 2019, no pet.) (mem. op.) (“If the notice of appeal is untimely, the

reviewing court lacks jurisdiction and must dismiss the case.”).

       A timely filed motion to modify, motion for new trial, or request for findings of fact

and conclusions of law extends the deadline to ninety days after the judgment is signed.

TEX. R. APP. P 26.1(a). A request for findings of fact and conclusions of law must be filed

within twenty days after the judgment is signed. TEX. R. CIV. P. 296. A motion to modify



                                              6
the judgment or motion for new trial must be filed within thirty days after the judgment

complained of is signed. Id. R. 329b(a), (g). However, a trial court may correct a clerical

error in the record of a judgment through an order nunc pro tunc under Rule 316 at any

time. Id. R. 329b(f); see also id. R. 316. If a correction to a judgment is made pursuant to

Rule 316 after the expiration of the trial court’s plenary power, then “no complaint shall

be heard on appeal that could have been presented in an appeal from the original

judgment.” TEX. R. APP. P. 4.3(b); see also TEX. R. CIV. P. 329b(h); Ortiz v. O.J. Beck &

Sons, Inc., 611 S.W.2d 860, 865 (Tex. App.—Corpus Christi–Edinburg 1980, no writ.)

(providing that an order nunc pro tunc that corrects the date of the order signed allows

the appellant to perfect appeal as calculated from the corrected date rather than original).

       “Whether the trial court previously rendered judgment and the contents of the

judgment are fact questions for the trial court, but whether an error in the judgment is

judicial or clerical is a question of law we review de novo.” In re Marriage of Russell, 556
S.W.3d 451, 457 (Tex. App.—Houston [14th Dist.] 2018, no pet.). A trial court must make

a factual determination regarding whether it previously rendered judgment and the

judgment’s contents before it may decide the nature of the error. In re A.M.C., 491 S.W.3d
62, 67 (Tex. App.—Houston [14th Dist.] 2016, no pet.). We may review a trial court’s

factual determination on whether a judgment has been rendered and its contents for legal

and factual sufficiency of the evidence. Id. We must defer to the trial court’s fact-finding if

“some probative evidence” supports it. Id.

B.     Analysis

       According to the trial court’s findings of fact, the trial court signed the order granting

TDI’s plea to the jurisdiction on January 23, 2019. The record contains “some evidence”



                                               7
supporting the trial court’s findings. See id. The supporting evidence includes

Montemayor’s ungranted motion for continuance, establishing that Montemayor was

aware that the trial court was set to consider TDI’s motion on January 23, 2019. 4

Moreover, the copy of the order attached to TDI’s motion for order nunc pro tunc is

consistent with the findings and trial court’s explanation for signing the order nunc pro

tunc. Further, as Montemayor now concedes on appeal, the errors were clerical in nature,

rather than judicial. See Claxton v. (Upper) Lake Fork Water Control & Improvement Dist.

No. 1, 246 S.W.3d 381 (Tex. App.—Texarkana 2008, pet. denied) (“A judgment nunc pro

tunc may be issued to correct the recited signing date of an order if the original recited

date is shown to have been incorrect.”).

        Montemayor’s deadline for filing a notice of appeal therefore began on January 23,

2019, when the original order was signed. See TEX. R. APP. P. 26.1. 5 Thus, the deadline

to file a notice of appeal was February 22, 2019. See id. Further, the deadline to file a

request for findings of fact and conclusions of law was February 12, 2019, see TEX. R.

CIV. P. 296, and the deadline for a motion for new trial or to modify the judgment was

February 22, 2019, see id. R. 329b(a), (g). Because Montemayor’s motion to set aside

the order granted was not filed until March 21, 2019, the deadline for filing a notice of

appeal was not extended. See TEX. R. APP. P. 26.1(a). The same is true for Montemayor’s

request for findings of fact and conclusions of law. See id. Finally, the order nunc pro tunc

did not extend the deadline for notice of appeal, because the issue raised by Montemayor


        Although the trial court found that it granted TDI’s motion without a hearing, Montemayor’s motion
        4

demonstrates that he was aware the trial court was set to consider the motion.

         5 Although the original order granting TDI’s plea to the jurisdiction was dated “January 22, 2018,”

the trial court actually signed the order on January 23, 2019, thus making it the correct date to begin
calculating deadlines. See TEX. R. APP. P. 26.1; see also Ortiz v. O.J. Beck & Sons, Inc., 611 S.W.2d 860,
865 (Tex. App.—Corpus Christi–Edinburg 1980, no writ.).

                                                     8
on appeal could have been raised on appeal from the original judgment. See TEX. R. CIV.

P. 329b(h). Because Montemayor’s notice of appeal was not timely filed, this court lacks

jurisdiction over Montemayor’s first issue. See In re L.G., 517 S.W.3d at 277. Accordingly,

we lack jurisdiction to consider Montemayor’s challenge to the trial court’s granting of

TDI’s plea to the jurisdiction on Montemayor’s petition for bill of review. See TEX. R. APP.

P. 42.3; Pike, 610 S.W.3d at 774.

                          III.       O RDER N UNC P RO T UNC

       By his second issue, Montemayor asserts that the trial court erred by granting

TDI’s motion for order nunc pro tunc without a hearing. See TEX. R. CIV. P. 316. An order

nunc pro tunc may be appealed as to the corrections contained within the order nunc pro

tunc. Gutierrez v. Gutierrez, 86 S.W.3d 721, 726 (Tex. App.—El Paso 2002, no pet.).

Because Montemayor’s notice of appeal was filed within thirty days of the order nunc pro

tunc, we have jurisdiction to consider this portion of the appeal. See TEX. R. APP. P. 26.1;

Gutierrez, 86 S.W.3d at 726.

       In support of his assertion, Montemayor points to the language of rule 316 that

permits the court to correct clerical errors “in open court.” See TEX. R. CIV. P. 316.

However, Montemayor does not cite, and this court is unable to find, any case law

supporting his assertion that the rule requires a hearing. The relevant language in rule

316 is: “Clerical mistakes in the record of any judgment may be corrected by the judge in

open court according to the truth or justice of the case . . . .” Id. (Emphasis added). “‘May’

creates a discretionary authority or grants permission or a power.” TEX. GOV’T CODE ANN.

§ 311.016(1). Further, other rules explicitly limit a trial court’s authority to act only “after

notice and hearing.” See, e.g., TEX. R. CIV. P. 13, 18a(h), 21b, 215.2(b), 215.3, 279, 792.



                                               9
      Evidence for an order nunc pro tunc “may be from oral testimony of witnesses,

written documents, previous judgments, docket entries, or the trial judge’s personal

recollection.” Barton v. Gillespie, 178 S.W.3d 121, 127 (Tex. App.—Houston [1st Dist.]

2005, no pet.); see also In re Villa of Harlingen, No. 13-12-00570-CV, 2012 WL 7849386,

at *3 (Tex. App.—Corpus Christi–Edinburg Nov. 2, 2012, orig. proceeding) (mem. op.). “If

the trial court relies on its own personal recollection of the facts, we presume that the

court’s recollection supports the finding of clerical error.” Barton, 178 S.W.3d. at 217.

Here, the trial court was able to correct the judgment through the record and its own

recollection, which we presume supports the finding. See id. Accordingly, a hearing was

not necessary to determine whether the trial court could correct the name of the motion

granted or the cause number of the order. Further, Montemayor does not challenge the

substance of the changes themselves. Montemayor’s second issue is overruled.

                                  IV.    CONCLUSION

      We affirm the trial court’s judgment.

                                                             CLARISSA SILVA
                                                             Justice

Delivered and filed on the
13th day of May, 2021.




                                              10